DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 88-93 and 96-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2016/0265040, hereinafter Baumgartner.
Regarding claim 88, Baumgartner teaches a portable analytic device (item 400) for processing a biological sample, comprising: a housing (item 402); an optical assembly (item 420) and a power supply (item 462) disposed within said housing (figure 18A), said power supply configured to provide power to at least one of said at least one heating unit, said movable carriage, and said excitation source (paragraph [0192]).
The currently described embodiment of teaches an optical assembly, but fails to teach the optical assembly with the heating block, heating unit and movable carriage.
Baumgartner further teaches an optical assembly which has at least one heating block (item 604) within said housing (paragraph [0202]), said at least one heating block comprising a recess (item 620) configured to receive an assay tube comprising said biological sample (paragraph [0210]); at least one heating unit in thermal communication with said at least one heating block, which at least one heating unit provides thermal energy to said assay tube through said at least one heating block (paragraph [0210]); a movable carriage (item 606) comprising an optical filter (items 638 and 640), wherein said movable carriage is configured to translate to bring said optical filter in alignment with a light path that provides excitation energy from an excitation source to said assay tube (paragraph [0211] and [0216]). This optical assembly can excite and detect at a plurality of different wavelengths with a compact and streamlined design which would reduce the size of a portable testing device (paragraph [0234]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical assembly 600 in the housing item 400 because it would be able to excite and detect at a plurality of different wavelengths with a compact and streamlined design which would reduce the size of a portable testing device (paragraph [0234]).
Regarding claim 89, Baumgartner teaches further comprising a processing unit (item 404) comprising a circuit within said housing (paragraph [0173]), wherein said processing unit is configured to (i) direct said movable carriage to translate (paragraphs [0206] and [0216]) and/or (ii) direct said excitation source to provide said excitation energy (paragraph [0206]).
Regarding claim 90, Baumgartner teaches wherein said processing unit (item 404) is operatively coupled to said at least one heating unit and/or said excitation source (paragraphs [0204] and [0206]), and wherein said processing unit is configured to communicate with a mobile electronic device (item 102) external to said housing (paragraph [0173]).
Regarding claim 91, Baumgartner teaches wherein said processing unit (item 404) is configured to: receive instructions from said mobile electronic device external to said housing for processing said biological sample in said assay tube (paragraph [0204]); and in response to said instructions, (i) direct said at least one heating unit to provide thermal energy to said at least one heating block to provide heat to said assay tube (paragraph [0204]), and (ii) direct said excitation source to expose said assay tube to excitation energy (paragraph [0206]).
Regarding claim 92, Baumgartner teaches wherein said instructions comprise a temperature of said at least one heating unit (paragraph [0204]).
Regarding claim 93, Baumgartner teaches further comprising a communication unit that provides wireless communication between said processing unit and said mobile electronic device (paragraph [0173]).
Regarding claim 96, Baumgartner teaches further comprising an optical detector (item 612) disposed within said housing (paragraph [0209]), said optical detector configured to detect emission energy from said biological sample within said assay tube (paragraph [0209]).
Regarding claim 97, Baumgartner teaches wherein said optical filter is an emission filter (item 638).
Regarding claim 98, Baumgartner teaches wherein said optical filter is an excitation filter (item 640).
Regarding claim 99, Baumgartner teaches a method for analyzing a biological sample (paragraph [0173]), comprising: activating a portable analytic device (paragraph [0204]) comprising: a housing (item 402); an optical assembly (item 420); a power supply (item 462) disposed within said housing (figure 18A), said power supply configured to provide power to at least one of said at least one heating unit, said movable carriage, and said excitation source (paragraph [0192]); and a processing unit (item 404) comprising a circuit within said housing (paragraph [0173]), wherein said processing unit is configured to communicate with a mobile electronic device (item 102) external to said housing (paragraph [0173]); receiving by said processing unit instructions from said mobile electronic device external to said housing for processing said biological sample in said assay tube (paragraph [0204]); in response to said instructions, directing said at least one heating unit to provide thermal energy to said at least one heating block to provide heat to said biological sample within said assay tube (paragraph [0204]).
The currently described embodiment of teaches an optical assembly, but fails to teach the optical assembly with the heating block, heating unit and movable carriage.
Baumgartner further teaches an optical assembly with at least one heating block (item 604) within said housing (paragraph [0202]), said at least one heating block comprising a recess (item 620) configured to receive an assay tube comprising said biological sample (paragraph [0210]); at least one heating unit in thermal communication with said at least one heating block, which at least one heating unit provides thermal energy to said assay tube through said at least one heating block (paragraph [0210]); an excitation source (item 632) configured to provide excitation energy (paragraph [0214]); a movable carriage (item 606) comprising an excitation filter (item 640) and an emission filter (item 638), wherein said movable carriage is configured to translate to bring said excitation filter and said emission filter to a first position in alignment with a light path that provides excitation energy from said excitation source to said assay tube (paragraph [0216]); upon moving said movable carriage to said first position corresponding to said assay tube, directing said excitation source to expose said biological sample within said assay tube to excitation energy through said light path (paragraphs [0206], [0216] and [0230]). This optical assembly can excite and detect at a plurality of different wavelengths with a compact and streamlined design which would reduce the size of a portable testing device (paragraph [0234]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical assembly 600 and method in the housing item 400 because it would be able to excite and detect at a plurality of different wavelengths with a compact and streamlined design which would reduce the size of a portable testing device (paragraph [0234]).
Regarding claim 100, Baumgartner teaches wherein moving said movable carriage to said first position corresponding to said assay tube comprises aligning said light path with said assay tube (paragraph [0216]).
Regarding claim 101, Baumgartner teaches further comprising, subsequent to (d), detecting emission from said biological sample within said assay tube, which emission is indicative of a presence or absence, or a relative amount, of a target molecule within said biological sample (abstract and paragraph [0212]).
Regarding claim 102, Baumgartner teaches wherein said movable carriage moves from said first position to a second position (paragraphs [0212] and [0228]), and wherein: in said first position, said light path is aligned with said assay tube and capable of directing said excitation source to expose said biological sample within said assay tube to a first excitation energy (paragraphs [0212] and [0228]); and in said second position, a second light path of a plurality of light paths is aligned with said assay tube and capable of directing said excitation source to expose said biological sample within said assay tube to a second excitation energy (paragraphs [0212] and [0228]).
Regarding claim 103, Baumgartner teaches wherein said first excitation energy has a first wavelength, and said second excitation energy has a second wavelength (paragraph [0228]).
Regarding claim 104, Baumgartner teaches further comprising receiving instructions at said processing unit from said mobile electronic device, said instructions comprising at least one temperature at which said at least one heating block is maintained (paragraphs [0189], [0204] and [0208]).
Regarding claim 105, Baumgartner teaches further comprising extracting from said sample one or more nucleic acids (paragraphs [0173] and [0189]).
Regarding claim 106, Baumgartner teaches wherein said biological sample contains or is suspected of containing a target nucleic acid molecule, and wherein said instructions comprise a target temperature(s) and number of heating and cooling cycles for conducting a nucleic acid amplification reaction on said target nucleic acid molecule, under conditions sufficient to yield amplification product(s) indicative of a presence or relative amount of said target nucleic acid molecule (paragraphs [0173], [0189 and [0208]).
Regarding claim 107, Baumgartner teaches further comprising a data exchange unit that communicates with said mobile electronic device, wherein said data exchange unit (i) receives said instructions from said mobile electronic device, or (ii) provides results to said mobile electronic device upon processing said biological sample (paragraph [0173]).

Claim(s) 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of United States Application Publication No. 2001/0012612, hereinafter Petersen.
Regarding claim 94, Baumgartner teaches all limitations of claim 88; however, Baumgartner fails to teach the light path comprises a light pipe.
Peterson teaches a method for analyzing a fluid sample in which a light pipe is utilized so that the optical assembly does not need to be physically adjacent to the interrogating area which can lead to increased cooling of the optical assemblies (Peterson, paragraph [0102]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the light path comprise a light pipe because it would allow for the optical assembly does not need to be physically adjacent to the interrogating area which can lead to increased cooling of the optical assemblies (Peterson, paragraph [0102]).

Claim(s) 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of United States Application Publication No. 2001/0003652, hereinafter Freeman.
Regarding claim 95, Baumgartner teaches all limitations of claim 88; however, Baumgartner fails to teach a cooling unit disposed in the housing.
Freeman teaches a sample processing apparatus which utilized both a heating element for heating and a Peltier device for cooling to allow for rapid heating and cooling of the sample and PCR mixture (Freeman, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a Peltier (cooling) device to the apparatus of Baumgartner because it would allow for the rapid heating and cooling of the sample and PCR mixture (Freeman, paragraph [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796